Citation Nr: 1443609	
Decision Date: 09/30/14    Archive Date: 10/06/14

DOCKET NO.  08-14 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial compensable rating for coronary artery disease.

2.  Entitlement to an initial compensable rating for migraines.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

B. Ogilvie, Counsel

INTRODUCTION

The Veteran served on active duty from May 1979 to May 2007.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  Jurisdiction over this appeal was later transferred to the RO in Waco, Texas.

The Veteran and his spouse presented testimony before the undersigned at a July 2010 hearing.  A transcript of the hearing has been associated with the claims file.

In May 2012, the case was remanded to the Agency of Original Jurisdiction (AOJ) for additional development and is again before the Board for appellate review.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  Significantly, the record does not reflect that the Veteran's coronary artery disease or migraines render him unable to secure or follow a substantially gainful occupation.  The Veteran has also specifically stated that he is currently employed and not seeking entitlement to TDIU.  See March 2009 statement.  Accordingly, the Board concludes that it does not currently have jurisdiction over the matter of TDIU, as it has not been raised by either the Veteran or the record.

The Veteran is currently service connected for coronary artery disease, for which entitlement to an initial compensable rating is presently on appeal.  As discussed in detail below, the Veteran alleges that his heart disability should actually be characterized as arrhythmia and anomalous right coronary artery.  See December 2012 response to the December 2012 Supplemental Statement of the Case.  In addition to coronary artery disease, the Veteran has current diagnoses of anomalous right coronary from the left coronary cusp, vaso-vagal syncope, and sinoatrial block with sinus arrhythmia and atrioventricular isorhythmic dissociation.  The July 2007 rating decision, however, granted entitlement to service connection for coronary artery disease, and the Veteran appealed that initial rating in an August 2007 Notice of Disagreement.  At that time, the Veteran did not disagree with the characterization of the disability.  As such, the Board does not have jurisdiction to consider the initial evaluation of any heart problem other than service-connected coronary artery disease, and is referring claims of entitlement to 1) anomalous right coronary from the left coronary cusp; 2) vaso-vagal syncope; and 3) sinoatrial block with sinus arrhythmia and atrioventricular isorhythmic dissociation to the AOJ for initial consideration.  See 38 C.F.R. § 19.9(b)(2013).


FINDINGS OF FACT

1.  For the entire initial rating period on appeal, the Veteran's coronary artery disease has been asymptomatic.

2.  For the entire initial rating period on appeal, the Veteran's migraines have been manifested by attacks averaging at least once a month over the last several months, without production of severe economic inadaptability.


CONCLUSIONS OF LAW

1.  For the entire initial rating period on appeal, the criteria for a compensable rating for coronary artery disease have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.21, 4.104, Diagnostic Code 7005 (2013).

2.  For the entire initial rating period on appeal, the criteria for a 30 percent disability rating for migraines have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.21, 4.124a, Diagnostic Code 8100 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(b) (2013); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2013).  The VCAA notice requirements apply to all five elements of a claim: Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ.  Id.; Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.

Since the July 2007 rating decision on appeal granted service connection for coronary artery disease and migraines and assigned a disability rating and effective date for each award, statutory notice had served its purpose, and its application was no longer required.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-91 (2006).  A January 2008 Statement of the Case (SOC) provided notice on the "downstream" issue of entitlement to increased ratings and readjudicated the matters; August 2008 and December 2012 Supplemental SOCs readjudicated the matters after the Veteran and his representative responded and further development was completed.  38 U.S.C.A. § 7105 (West 2002); see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  The Veteran has had ample opportunity to respond and supplement the record.  He has not alleged that notice in this case was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) (holding that "where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream issues").

All relevant evidence necessary for an equitable resolution of the Veteran's claims has also been identified and obtained.  The evidence of record includes VA and private outpatient treatment records, April 2007, August 2008, and October 2012 reports of VA examinations, statements from the Veteran, and the transcript of a July 2010 hearing before the undersigned.  The Veteran and his representative have not identified any other outstanding relevant evidence.

The Veteran was afforded VA examinations to assess the severity of his coronary artery disease and migraines in August 2008 and October 2011, and a general VA examination in April 2007.  The reports of these examinations are adequate for rating purposes as they reflect the examiner interviewed and examined the Veteran, reviewed relevant records, and reported the clinical findings in detail.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (finding that VA must provide an examination that is adequate for rating purposes).

The Veteran was provided an opportunity to set forth his contentions on the issues on appeal during the July 2010 hearing before the undersigned.  The Court has held that the requirements of 38 C.F.R. § 3.103(c)(2) apply to a hearing before the Board and that a Veterans Law Judge has a duty to explain fully the issues and to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  The record reflects that at the July 2010 hearing the undersigned explained the issues, focused on the elements necessary to substantiate the claims, and sought to identify any further development that was required to help substantiate the claims.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.

The case was remanded in May 2012 to provide the Veteran with examinations, and the Veteran was afforded VA examinations in October 2012.  Accordingly, the Board finds that there was substantial compliance with the remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Increased Initial Ratings

Disability evaluations are determined by the application of the Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2013).  The percentage ratings contained in the Rating Schedule represent, as far as can practicably be determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual disorders in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2013). 

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3 (2013).

A.  Coronary Artery Disease

The Veteran was initially granted service connection for coronary artery disease in a July 2007 rating decision, and assigned a noncompensable evaluation effective June 1, 2007.  The Veteran argues that his coronary artery disease symptoms are more severe than the rating currently assigned.

The Veteran's coronary artery disease is currently rated under 38 C.F.R. § 4.104, Diagnostic Code 7005.  The next highest, 10 percent, rating under Diagnostic Code 7005 is assigned for a workload greater than 7 metabolic equivalents (METs) but not greater than 10 METs that results in dyspnea, fatigue, angina, dizziness, or syncope, or; continuous medication required.

During the initial rating period, METs have been greater than 10.  See April 2007 VA examination report (estimating 14.5 METs on a March 2007 stress test); August 2008 VA examination report (noting METs greater than 10).  While on October 2012 VA examination, the Veteran's METs levels were estimated to be in the range of 7 to 10, the examiner found that the Veteran's only had very mild atherosclerosis of the coronary arteries and attributed his symptomatology to his (currently nonservice-connected) arrhythmias.

The Veteran also has not taken continuous medication for his coronary artery disease.  See April 2007 VA examination report (stating no treatment for cardiac pathology); August 2008 VA examination report (noting no treatment); October 2012 VA examination report (noting a regimen of aspirin taken for non-service connected arrhythmia and anomalous right coronary artery).  The Veteran's treating cardiologist diagnosed the Veteran with mild, non-obstructive atherosclerotic coronary artery disease, for which he continues to exercise and follow a low fat diet.  See August 2010 private statement.

While the Veteran has experienced fatigue and syncope, these symptoms have been determined to be unrelated to his service-connected coronary artery disease.  See August 2010 private statement (noting a diagnosis of vaso-vagal syncope; testing after complaints of progressive fatigue revealed no symptoms or EKG evidence of ischemia); October 2012 VA examination report (finding that symptoms were more likely due to the Veteran's non-service connected arrthymias).

As the Veteran's mild coronary artery disease has not resulted in a workload less than 10 METs or required continuous medication, a compensable initial rating is not warranted.

The Board has considered whether any staged rating of the disability is warranted.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Here, the Board finds that the Veteran's coronary artery disease has been consistent with the noncompensable rating that the AOJ assigned for the entire period on appeal.  At no point has the Veteran demonstrated symptomatology due to coronary artery disease that would warrant a compensable rating.  Accordingly, staged ratings are not warranted and the current noncompensable rating is appropriate for entire initial rating period on appeal.

The Board has also considered whether referral for an extraschedular rating is appropriate.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the rating criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (2013).  Related factors include "marked interference with employment" and "frequent periods of hospitalization."  Id. 

When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of Compensation Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

The Veteran's coronary artery disease has been asymptomatic.  The rating criteria for coronary artery disease rate on symptoms such as dyspnea, fatigue, angina, dizziness, and/or syncope, or a regimen of continuous medication.  As discussed above, while the Veteran experiences some of these symptoms, clinicians have attributed such symptoms to other nonservice-connected heart disorders.  In short, there is no indication in the record that the average industrial impairment from the Veteran's coronary artery disease would be in excess of that contemplated by the ratings assigned for each rating period; the Veteran's disability picture is not shown to be exceptional or unusual.  Therefore, referral for assignment of an extraschedular evaluation in this case is not in order.  Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).

B.  Migraines

The Veteran was initially granted service connection for migraines in a July 2007 rating decision, with a noncompensable evaluation effective June 1, 2007.  The Veteran argues that his migraine symptoms are more severe than the rating currently assigned.

The Veteran's migraines are currently rated under 38 C.F.R. § 4.124a, Diagnostic Code 8100.  The next highest, 10 percent, rating under 38 C.F.R. § 4.124a, Diagnostic Code 8100 is assigned upon characteristic prostrating attacks averaging one in 2 months over the last several months.  A 30 percent rating is assigned for characteristic prostrating attacks occurring on an average once a month over last several months.

The evidence of record demonstrates that the Veteran suffers from cephalgia absent migraine or acephalgic migraine, consisting mainly of symptoms of aura, dizziness, and loss of vision, with occasional headache pain.  His headache pain began approximately in 2009 or 2010, and he has left-sided pain which varies greatly in intensity and length.  See April 2007 VA examination report (noting no headache in the past year); August 2010 private treatment record (noting recent, left-sided headache pain a few times a week); October 2012 VA examination report (noting that headaches began 2 to 3 years ago).  At an October 2012 VA examination, the Veteran reported that his pain was usually bearable enough to continue working except for approximately once or twice a year, when he would have to stay home in bed.  The examiner determined that the Veteran had characteristic prostrating attacks of migraine headache pain less than once every two months, and no prostrating attacks of non-migraine headache pain.

For the entire initial rating period on appeal, the Veteran's migraine symptoms have included visual auras and loss of vision.  The Veteran has reported that his migraine attacks sometimes render him partially or totally blind for brief periods.  See October 2012 statement.  The Veteran described his vision changes as occurring more often than his headache pain, and lasting from three minutes to an hour.  See August 2010 private treatment record.  He also reported that resting helps him recover.  Id.  This loss of vision occurs more than once per month, and often results in some loss of work time and productivity.  See October 2008 statement.  See also Board Hearing Tr. at 12 ("On average . . . [loss of vision occurs] one or two times a week.")  In a December 2012 statement, however, the Veteran explained that his employer allowed him a flexible work schedule so that he could make up work when he was healthy.

While the Veteran's VA examination reports have mainly described mild to no headache symptomatology, the Veteran has consistently and credibly asserted that he suffers from other prostrating effects of his migraines - especially vision loss, occurring approximately once or more per month.  Vision changes caused by migraines require the Veteran to cease work or activities and rest to recover and avoid severely aggravating his symptoms.  See August 2010 private treatment record; Board Hearing Tr. at 11.  As a result, the Board finds that the Veteran's symptomatology has met the criteria for a 30 percent rating.

At no point during the initial rating period, however, has the Veteran met the criteria for a 50 percent rating.  A 50 percent rating is warranted for very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  The Veteran's medical records have demonstrated that he does not suffer from completely prostrating and prolonged attacks, and the Veteran has not asserted as much.  There is also no indication of his migraine symptoms being productive of severe economic inadaptability.  In a December 2012 statement, the Veteran reported that his employer allowed him a flexible work schedule so that he could make up work when he was healthy, indicating that the Veteran has not suffered significant economic effects from his migraines.  Therefore, a 50 percent rating is not warranted.

The Board has considered whether referral for an extraschedular rating is appropriate.  The Veteran's migraine symptoms primarily consist of loss of vision and auras, with some headache pain, sometimes requiring the Veteran to change his work schedule in order to recover and rest.  The rating criteria for migraines contemplate characteristic prostrating attacks, which include such symptomatology.  Thus, such impairment is specifically contemplated by the rating criteria, and the rating criteria reasonably describe the Veteran's disability.  In short, there is no indication in the record that the average industrial impairment from the Veteran's migraines would be in excess of that contemplated by the ratings assigned for the initial rating period on appeal; the Veteran's disability picture is not shown to be exceptional or unusual.  Therefore, referral for assignment of an extraschedular evaluation in this case is not in order.  Floyd, 9 Vet. App. at 95; Bagwell, 9 Vet. App. 337.

ORDER

An initial compensable rating for coronary artery disease is denied.

A 30 percent rating for migraines is granted, subject to the laws and regulations governing the payment of monetary benefits.



____________________________________________
Donnie R. Hachey
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


